[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER RE: #229.01 MOTION TO PRECLUDE THE USE OF DEPOSITION OF ROBYN SHIPP
Florida Counsel was advised by letter dated October 21, 1991 of the change of location for the taking of the deposition of Robyn Shipp, scheduled for October 29, 1991 at 9 a.m. in Florida. The change in location was at the request of and for the convenience of the Deponent.
Defendants Counsel waited until the morning of October 28, 1991, the day before the scheduled Deposition in Florida, to voice an objection to the change of location. In fact, the Defendant had planned to give the Plaintiff notice of his objection at 4:45 p.m. in the afternoon of October 28, 1991, at a time when the Plaintiff would be either in transit from Connecticut to Florida, or unable to obtain a Court hearing at that late hour, Re: a change in location.
The Commission does provide that any change of place to be mutually agreed to and there was no agreement as to a change in location. The Defendant did not appear at the changed location and had no opportunity to object or to cross examine the Deponent.
The following orders are entered:
1. The Motion to Preclude the use of the Deposition of Robyn Shipp is granted. CT Page 10384
2. The Plaintiff is entitled to obtain the deposition of Robyn Shipp, already ruled on by this Court. It is further ordered that the Defendant shall pay the Plaintiff's cost of Air and Limo transportation to Florida for the retaking of Robyn Shipp's Deposition, in an amount not to exceed $500.
COPPETO, J.